Exhibit 99.1 Date:September 23, 2010 100 University Avenue, 9th floor Toronto ON, M5J 2Y1 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: HELIX BIOPHARMA CORP. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 22-10-2010 Record Date for Voting (if applicable) : 22-10-2010 Beneficial Ownership Determination Date : 22-10-2010 Meeting Date : 09-12-2010 Meeting Location (if available) : Toronto Voting Security Details: Description CUSIP Number ISIN COMMON SHARES CA4229101098 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for HELIX BIOPHARMA CORP.
